Citation Nr: 0830363	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for dental trauma to teeth 
8, 9 and 10 for compensation purposes.  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1954 to May 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the North Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned at the RO in 
February 2008.  The Board notes that the current appeal only 
concerns whether service connection for dental disability is 
warranted for compensation purposes.  An earlier February 
1994 decision granted service connection tor teeth 8, 9 and 
10 for treatment purposes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service dental records along with the veteran's credible 
testimony establish that he incurred dental trauma in service 
resulting in horizontal and vertical fractures to teeth 8, 9 
and 10 in December 1970.  It was noted at the time that there 
was no appearance of maxillary or mandible fracture.  Tooth 9 
was later extracted and a fixed bridge was fitted between 
tooth 8 and 10.  Subsequently, a November 1993 VA dental 
examination found that tooth 9 was replaceable; that the 
vertical excursion of the mandible was 44 millimeters and 
that the fixed bridge from tooth 8 to 10 was loose from the 
rebutment.  At his February 2008 Board hearing the veteran 
testified that he had a lot of difficulty chewing; that he 
thought his jawbone was going sideways and wearing down his 
teeth; and that the alignment of his jaw was off.  He felt 
that these problems affected his speech.  A subsequent March 
2008 letter from a private dentist then indicated that from a 
visual inspection there had been a complete failure of the 
prosthesis (i.e. bridge) affecting the veteran's chewing 
ability and speech.  The supporting teeth 8 and 10 appeared 
non-restorable and the bridge had also worn the lower front 
teeth due to its use.  Since the veteran was also missing 
many back teeth he had no means to chew his food adequately.

Under the pertinent regulations, "Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment."  38 C.F.R. § 3.381.  Also, the 
criteria applicable to service connected compensation for 
lost teeth call for such compensation in cases where such 
loss is due to "the loss of substance of body of maxilla or 
mandible without the loss of continuity."  38 C.F.R. 
§ 4.150, Diagnostic Code (Code) 9913.  The note following 
Code 9913 further indicates that the ratings "only apply to 
bone loss through trauma or disease."  Id.  In addition 
service connected compensation can be awarded for nonunion or 
malunion of either the upper or lower jaw, or for limited 
motion of temporomandibular articulation.  38 C.F.R. § 4.150, 
Codes 9903-9905, Code 9916.  
   
In the instant case, there is no affirmative medical findings 
showing that the veteran has any bone loss, malunion or 
nonunion of the upper or lower jaw, or compensable limitation 
of motion of temporomandibular articulation.  Given that the 
veteran has testified that he believes that he has some of 
this symptomatology, however; given that the only VA dental 
examination of record was done some 13 years ago; given that 
that examination did find limitation of inter-incisal range 
(i.e. 44 mm), which, if related to his dental trauma in 
service, would have been nearly compensable, the Board finds 
that a new VA examination is warranted to determine whether 
the veteran has any current compensable residuals of the 
dental trauma to teeth 8 to 10 in service.  On remand the RO 
should also provide the veteran with a VCAA letter affording 
him notice of the criteria for assigning an initial rating 
and effective date in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a VCAA 
notice letter, which specifically 
includes notice pertaining to the 
criteria for rating the disability in 
question and the criteria for assigning 
an effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should ask the veteran to 
identify all sources of dental treatment 
or evaluation he has received since March 
2008 should secure copies of complete 
records of the treatment or evaluation 
from all sources identified. 

3.  The RO should arrange for a VA dental 
examination to determine the extent of 
the residuals of the veteran's trauma to 
teeth 8, 9 and 10 in service.  A copy of 
the applicable rating criteria for dental 
compensation (i.e. 38 C.F.R. § 4.150, 
Codes 9900-9916) and the veteran's claims 
file including the service medical 
records, November 1993 VA examination 
report and March 2008 letter from the 
private dentist, should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should then provide the following 
findings:
 
A) The examiner should specifically 
indicate whether the veteran has incurred 
any bone loss from the substance of the 
body of the maxilla or mandible; malunion 
or nonunion of the maxilla; malunion or 
nonunion of the mandible; and/or 
limitation of temporomandibular 
articulation including limitation of 
inter-incisal and lateral excursion.  

B) If the veteran has any of the problems 
listed in step A above, the examiner 
should indicate whether it is at least as 
likely as not (i.e. a 50 percent chance 
or better) that such problems are related 
to his dental trauma to teeth 8, 9 and 10 
in service.  

C) The examiner should also comment on 
the severity of any bone loss from the 
substance of the body of the maxilla or 
mandible; malunion or nonunion of the 
maxilla; malunion or nonunion of the 
mandible; and/or limitation of 
temporomandibular articulation.  
Additionally the examiner should measure 
the veteran's inter-incisal range and 
range of lateral excursion and should 
perform any other indicated tests. 

D) Finally, the examiner should determine 
whether the veteran has any other 
residuals of the trauma to teeth 8, 9 and 
10 and if so, should comment on the 
severity of these other residuals.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




